  Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 1 of 13 PageID #: 1




AB:MWG

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
IN THE MATTER OF THE SEARCH OF
AN UNKNOWN LOCATION WITHIN THE                               TO BE FILED UNDER SEAL
EASTERN DISTRICT OF NEW YORK,
PARTICULARLY DESCRIBED AS PREMISES                           AFFIDAVIT IN SUPPORT OF
TO WHICH THE PARCEL WITH UNITED                              APPLICATION FOR A
STATES POSTAL SERVICE TRACKING                               PREMISES SEARCH WARRANT
NUMBER 92748927005361010001537675
ADDRESSED TO EDISON HERNANDEZ, 620                           Docket No. 20-MJ-587
WILSON AVE PMB69, BROOKLYN, NEW
YORK 11207 WILL BE OPENED, AND ANY
AND ALL LOCKED AND CLOSED
CONTAINERS FOUND THEREIN

                           AFFIDAVIT IN SUPPORT OF AN
                        APPLICATION UNDER RULE 41 FOR A
                         WARRANT TO SEARCH AND SEIZE

              MICHAEL SLAVKOVSKY, being duly sworn, deposes and states that he is a

Postal Inspector with the United States Postal Inspection Service, duly appointed according

to law and acting as such.

              Upon information and belief, there is probable cause to believe that a parcel

containing a firearm silencer will be delivered to Edison Hernandez, 620 Wilson Avenue

PMB69, Brooklyn, New York 11207, and then subsequently opened at an unknown location

(the “TARGET PREMISES”), particularly described in Attachment A. There is further

probable cause to believe that the TARGET PREMISES will contain evidence, fruits, and

instrumentalities of firearms possession offenses, including Title 18, United States Code,

Section 922(g)(1) (felon in possession of a firearm) and Title 26, United States Code, Section

5861(d) (unregistered receipt and possession of a firearm) (the “SUBJECT OFFENSES”).

The evidence to be seized from the TARGET PREMISES is described in Attachment B.
     Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 2 of 13 PageID #: 2




              The source of my information and the grounds for my belief are as follows:1

A.      Introduction

              1.       I am a Postal Inspector with the United States Postal Inspection Service

(“USPIS”) and have been for over seven years. I am currently assigned to the Dark Web /

Cryptocurrency Task Force with the United States Department of Homeland Security,

Homeland Security Investigations (“HSI”). Through my training and experience, I am

familiar with the National Firearms Act and investigations involving the transportation and

possession of firearms, illicit electronic commerce, and the use of the mails to transport

contraband. As a federal agent, I am authorized to investigate violations of laws of the

United States and to execute warrants issued under the authority of the United States.

              2.       I make this affidavit in support of an application pursuant to Rule 41 of

the Federal Rules of Criminal Procedure for a warrant to search the TARGET PREMISES,

described with more particularity below, for, and to seize, the items and information

described in Attachment B.

              3.       This affidavit is based upon my personal knowledge; my review of

documents and other evidence; my conversations with other law enforcement personnel; and

my training and experience investigating criminal offenses. The information provided

below is for the limited purpose of establishing probable cause for the requested warrant and

does not set forth all of my knowledge about this matter. Where the contents of documents




        1
         Because the purpose of this affidavit is to set forth only those facts necessary to
establish probable cause to search, I have not set forth all of the facts and circumstances of
which I am aware.
                                                2
     Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 3 of 13 PageID #: 3




and the actions, statements and conversations of others are reported herein, they are reported

in substance and in part, except where otherwise indicated.

B.      Background on Firearm Silencers and Mufflers

                4.      Federal law defines the terms “firearm silencer” and “firearm muffler”

to “mean any device for silencing, muffling, or diminishing the report of a portable firearm,

including any combination of parts, designed or redesigned, and intended for use in

assembling or fabricating a firearm silencer or firearm muffler, and any part intended only

for use in such assembly or fabrication.” 18 U.S.C. § 921(a)(24).

                5.      A firearm silencer or muffler is a “firearm” for purposes of Title 18,

United States Code, Chapter 44. See 18 U.S.C. § 921(a)(3). Therefore, it is unlawful for

any person previously convicted of a felony offense to possess a firearm silencer or muffler.

18 U.S.C. § 922(g)(1).

                6.      Likewise, a firearm silencer is a “firearm” for purposes of Title 26,

United States Code, Chapter 53. See 26 U.S.C. § 5845(a). Therefore, it is unlawful for any

person to receive or possess a firearm silencer not registered to him with the United States

Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) in the

National Firearms Registration and Transfer Record. 26 U.S.C. § 5861(d).

C.      Probable Cause

                7.      Through my training and experience, I know that China has become a

major source of illicit firearm silencers. These firearm silencers are typically sent by

international mail from China to addresses in the United States, and they are falsely labeled

as a muffler, solvent trap, oil trap, or fuel filter.



                                                   3
  Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 4 of 13 PageID #: 4




               8.      On or about July 18, 2020, an international mail parcel with tracking

number MAWB: 695-20741383 HAWB:8171816592 (the “SUBJECT PARCEL”) arrived at

Los Angeles International Airport from China. The SUBJECT PARCEL was described on

the manifest as “Filter.” The SUBJECT PARCEL was part of a bulk cargo shipment, which

contained numerous other parcels, each of which are handled as domestic mail by the United

States Postal Service (“USPS”) once in the United States.

               9.      The SUBJECT PARCEL’s domestic mail label has USPS tracking

number 92748927005361010001537675 and is addressed to “Edison Hernandez, 620 Wilson

Ave PMB69, Brooklyn, New York 11207,” with return address “Gely Yang, 5422 W

Rosencrans Ave Hawthorne, Hawthorne, CA 90250.” The SUBJECT PARCEL states on

the shipping label that it contains a “Car filter.”

                    10. Photographs of the SUBJECT PARCEL are below:




                                                 4
  Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 5 of 13 PageID #: 5




              11.    Pursuant to the border search authority, a United States Customs and

Border Protection (“CBP”) agent examined the SUBJECT PARCEL and determined that it

contained an interior black box, which in turn contained a firearm silencer.

              12.    Photographs of the contents of the SUBJECT PARCEL are below:


                                              5
Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 6 of 13 PageID #: 6




                                    6
  Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 7 of 13 PageID #: 7




              13.     An examiner with the ATF has examined photographs of the contents

of the SUBJECT PARCEL and determined that the item is, in fact, a firearm silencer of the

type commonly shipped from China under the guise of a muffler, solvent trap, oil trap, or

fuel filter. The ATF examiner concluded that this item is not a “Car filter,” as stated on the

SUBJECT PARCEL’s label.

              14.     Accordingly, I have probable cause to believe that the SUBJECT

PARCEL contains a firearm silencer.

              15.     The SUBJECT PARCEL’s shipping address is the address of a certain

private shipping and mailbox center (the “Wilson Avenue Mail Center”) that, among other

things, sells the use of private mailboxes to customers. Specifically, the SUBJECT

PARCEL’s shipping address is “620 Wilson Ave PMB69,” which I understand to mean

private mailbox number 69 within the Wilson Avenue Mail Center.




                                               7
  Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 8 of 13 PageID #: 8




              16.    According to USPS records, private mailbox number 69 at the Wilson

Avenue Mail Center is registered to Edison Hernandez and his brother, Irvin Hernandez.

              17.    According to law enforcement records, Edison Hernandez resides at

229 Cooper Street in Brooklyn, New York, and Irvin Hernandez resides at 227A Cooper

Street in Brooklyn, New York. Both addresses are within approximately 500 feet of the

Wilson Avenue Mail Center. Edison Hernandez and Irvin Hernandez also own property at

1213 Myrtle Avenue in Brooklyn, New York, which is approximately 1.5 miles from the

Wilson Avenue Mail Center.

              18.    I have reviewed the criminal history for the Edison Hernandez to whom

the SUBJECT PARCEL is addressed and have determined that, on or about July 14, 1999, he

was convicted of forgery in the second degree, a felony in violation of New York Penal Law

§ 170.10(1). Accordingly, Edison Hernandez is prohibited from possessing a firearm

pursuant to Title 18, United States Code, Section 922(g)(1).

              19.    Moreover, according to the ATF’s National Firearms Registration and

Transfer Record, neither Edison Hernandez nor Irvin Hernandez is nnot registered to receive

or possess a firearm silencer. Accordingly, Edison Hernandez and Irvin Hernandez are

prohibited from receiving or possessing a firearm silencer pursuant to Title 26, United States

Code, Section 5861(d). Indeed, the firearm silencer in the SUBJECT PARCEL—which has

no serial number—is not registered with the ATF at all. Accordingly, anyone who receives

or possesses such firearm silencer would violate 26 U.S.C. § 5861(d).

              20.    Within the time period authorized by the Court, law enforcement agents

plan to make a controlled delivery of the SUBJECT PARCEL to private mailbox number 69

at 620 Wilson Avenue in Brooklyn, New York.
                                              8
  Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 9 of 13 PageID #: 9




              21.     Following the controlled delivery of the SUBJECT PARCEL to 620

Wilson Avenue PMB69, Brooklyn, New York 11207, agents plan to monitor the SUBJECT

PARCEL’s location and to monitor whether the SUBJECT PARCEL has been opened.

Agents plan to follow the SUBJECT PARCEL if it is transmitted to other premises and to

perform a search of such premises only once the SUBJECT PARCEL is opened.

              22.     To allow law enforcement agents to perform any search only once the

SUBJECT PARCEL is opened, law enforcement agents plan to place a trip device inside the

SUBJECT PARCEL. The trip device would notify agents when the SUBJECT PARCEL is

opened.

              23.     Because there is a risk that the person who opens the SUBJECT

PARCEL will discover the trip device upon opening it and may thereafter attempt to flee,

destroy evidence or resist execution of the search warrant, I believe that there is good cause

to perform any such search promptly after the SUBJECT PARCEL is opened, at any time in

the day or night.

              24.     Because there is a risk that the trip device will malfunction and will not

alert law enforcement that the SUBJECT PARCEL has been opened, I request that agents be

permitted to enter the TARGET PREMISES as if the SUBJECT PARCEL were opened one

hour after the SUBJECT PARCEL is first observed going inside the TARGET PREMISES.

              25.     In light of the above circumstances, there may be practical difficulties

in obtaining access to a magistrate judge in a timely fashion to seek authorization for a search

warrant of the premises where the SUBJECT PARCEL will ultimately be opened.

Therefore, I request that a search warrant be issued for any unknown location within the

Eastern District of New York, particularly described as premises to which the SUBJECT
                                               9
 Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 10 of 13 PageID #: 10




PARCEL is subsequently delivered and then opened. Execution of the requested warrant

would be contingent upon fulfillment of the following procedure:

              a.     Within the time period authorized by the Court, a law enforcement
                     agent will deliver the SUBJECT PARCEL to 620 Wilson Avenue
                     PMB69, Brooklyn, New York 11207;

              b.     Once the delivery of the SUBJECT PARCEL has been accepted, agents
                     will surveil the Wilson Avenue Mail Center monitor until they observe
                     someone pick up the SUBJECT PARCEL from the Wilson Avenue
                     Mail Center;

              c.     Agents will track the SUBJECT PARCEL’s location and will monitor
                     whether the SUBJECT PARCEL has been opened using a trip device;

              d.     Once law enforcement agents determine that the SUBJECT PARCEL
                     has been opened, or if one hour elapses after the SUBJECT PARCEL
                     first enters the TARGET PREMISES, whichever is sooner, law
                     enforcement agents or officers will promptly execute the search warrant
                     of the TARGET PREMISES; and

              e.     The search of the TARGET PREMISES will include only the particular
                     premises where the SUBJECT PARCEL is currently located (and
                     where applicable, only the particular apartment or unit where the
                     SUBJECT PARCEL is currently located) and not any other premises.

              26.    Based on my training and experience, I know that the items of the type

described in Attachment A, including but not limited to firearms, are frequently found at the

premises where a parcel containing a firearm silencer is opened. Such items include receipts

and other records relating to firearms transactions, which are commonly stored on electronic

devices.2




       2
        This application seeks authorization to only seize electronic devices found inside the
TARGET PREMISES; it does not seek authorization to search any such devices. In the
event such devices are seized, such devices will not be searched without lawful authorization
or consent.
                                              10
Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 11 of 13 PageID #: 11
 Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 12 of 13 PageID #: 12




                                   ATTACHMENT A

                DESCRIPTION OF THE LOCATION TO BE SEARCHED

              An unknown location within the Eastern District of New York, particularly
described as premises to which the parcel with United States Postal Service tracking number
92748927005361010001537675 addressed to EDISON HERNANDEZ, 620 WILSON AVE
PMB69, BROOKLYN, NEW YORK 11207 will be opened; and, any and all locked and
closed containers found therein.




                                            12
 Case 1:20-mj-00587-RML Document 1 Filed 07/29/20 Page 13 of 13 PageID #: 13




                                      ATTACHMENT B

                      DESCRIPTION OF THE ITEMS TO BE SEIZED

              Items to be searched for, located and seized from the TARGET PREMISES
are those constituting evidence, fruits, and instrumentalities of violations of Title 18, United
States Code, Section 922(g)(1) (felon in possession of a firearm) and Title 26, United States
Code, Section 5861(d) (unregistered receipt and possession of a firearm) (the “SUBJECT
OFFENSES”), including but not limited to the following:

               1. evidence of firearms possession, including firearms, ammunition, firearms
                  silencers, firearms mufflers, firearms receipts and other records relating to
                  firearms transactions;

               2. records of rentals, ownership, or control of the TARGET PREMISES;

               3. books and records including the names, addresses and telephone numbers
                  of firearms purchasers and suppliers, which books and records would
                  reveal the identities of co-conspirators in firearms trafficking;

               4. books and records reflecting the delivery of shipments of firearms, as well
                  as sale of, or payment for firearms, including but not limited to receipts,
                  invoices or wire transfer service records; and

               5. electronic devices, including cellular telephones, tablets, and computers.




                                               13
